          Case 1:21-cv-00221-CC Document 26 Filed 06/09/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION




  Glenford Kennard Hyatt,

                       Plaintiff,                     CIVIL ACTION FILE

  vs.                                                 NO. 1:21-cv-221-CC

  M&T Bank, Lakeview Loan Servicing,
  LLC


   ,

                       Defendant.


                                    JUDGMENT

        This action having come before the court, Honorable Clarence Cooper, United

States District Judge, for consideration of defendant’s motion to dismiss, and the court

having granted said motion, it is

        Ordered and Adjudged that the action be, and the same hereby is, dismissed.

Dated at Atlanta, Georgia, this 9th day of June, 2021.

                                                         JAMES N. HATTEN
                                                         CLERK OF COURT


                                                 By s/ D. Burkhalter
                                                        Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
June 9, 2021
James N. Hatten
Clerk of Court

By: s/D. Burkhalter
      Deputy Clerk
Case 1:21-cv-00221-CC Document 26 Filed 06/09/21 Page 2 of 2
